— In an action to enforce a contract for the sale of real property, the defendants appeal from a judgment of the Supreme Court, Nassau County (Vitale, J.), entered June 15, 1982, which was in favor of the plaintiffs and against them, after a nonjury trial. Judgment affirmed, with costs. The trial court’s findings of fact are amply supported by the evidence. Under the circumstances of this record, the trial court’s determination that the purchasers are entitled to specific performance of the terms and conditions of the contract of sale, dated March 29, 1980, was not an improvident exercise of discretion. Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.